United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS           June 2, 2006
                          FOR THE FIFTH CIRCUIT          Charles R. Fulbruge III
                                                                 Clerk


                              No. 02-51020
                            Summary Calendar



In Re: FRANK J. HOLDAMPF

                             Debtor

--------------------------------

FRANK J. HOLDAMPF; PATRIOT OIL COMPANY

                             Appellants,

v.

JASMINE ROAD DEVELOPMENT COMPANY, LLC

                             Appellee.


                        --------------------
            Appeal from the United States District Court
     for the Western District of Texas, Midland-Odessa Division
                         USDC No. MO-02-CV-9
                        --------------------

Before KING, DeMOSS, and PRADO, Circuit Judges.

PER CURIAM:*

      We have carefully reviewed the briefs, the record excerpts,

the reply brief, and relevant portions of the record itself.         We

conclude that we do not have appellate jurisdiction of this

matter and therefore, dismiss this appeal.

      APPEAL DISMISSED.


      *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.